Oo eo NN DH A FF WD NY

NY NO NO HBO NH NY NY YN NO KF |e Fe RF RF Ee Ee eS Oo
oS YN HR Wn F&F WD NY K§ 3D OBO fF ND NH FSF WY YH | &

Case 4:18-cv-01044-HSG Document 195 Filed 06/02/19 Page 1 of 3

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, as trustee for the estate ) Case Number: 4:18-cv-01044-HSG-JCS
of TECHSHOP, INC., )
) TECHSHOP’S BRIEF RE: DISPUTES
Plaintiff, ) REGARDING ADMISSIBILITY OF
) EXHIBITS AND DEMONSTRATIVES
vs. )
) Trial: June 3, 2019 8:00am
DAN RASURE, et al. ) Judge: Hon. Haywood 8. Gilliam, Jr.
)
Defendants. )

 

 

 

In accordance with this Court’s Standing Civil Pretrial and Trial Order (as modified
during the pre-trial conference), Plaintiff Doris A. Kaelin, submits this brief regarding

admissibility of exhibits and demonstratives.

Defendant’s Objections To TechShop’s Exhibits/Slides
Including The Manner In Which Defendants Infringed

Defendants have objected to exhibit numbers: 327,328, 329, 360, 361 (as well as a
demonstrative) depicting various ways the TechShop’ marks were used by Defendants.
Defendants alleged that they believe that showing the jury the manner in which Defendants
actually infringed is improper because the jurors may be confused as to whether the logo itself is
claimed.

These objections are totally without basis. Clearly, the actual evidence of alleged

infringement cannot be excluded. That some of the logos include the marks at issue does not

Page 1 of 4

 
oO Oo SN DB TA S&P WY NY

NO bp BD HO NY HN HY NHN NO KF HF HF | | FEF eee
ao ~s DN Ww FF WH NO —-& DOD OO Fe IND HD NH FP WD NH =| O&O

 

 

Case 4:18-cv-01044-HSG Document 195 Filed 06/02/19 Page 2 of 3

make the logo any less infringing when used by Defendants without authorization. For
“theShop.build”, again, that is an actual use that is alleged to infringe.

Further, of course, that Defendant’s actually used TechShop’s logo incorporating the
underlying word mark is evidence that the jurors can properly consider as it regards both intent
to infringe and likelihood of confusion. With respect to “theShop.build”, again, the evidence that
Defendant’s both used term confusingly similar to TechShop’s marks and sought to mimic
TechShop’s logo is relevant to intent to infringe and likelihood of confusion.

Defendants’ objections should be rejected.

Plaintiff’s Objections to Defendants Demonstratives and Exhibits

Defendants demonstratives are replete with images of the trial exhibits in this case.
Demonstratives for ease of reference, the only demonstratives NOT suffering from this defect
are: DX1-5, DX8, DX14, DX19, DX21, DX22, DX26, DX35. Clearly, during trial, it would be
improper to show the jurors exhibits before they had been authenticated and admitted. Showing
the jurors those same unadmitted exhibits during opening would be even more improper.
Opening is a time to discuss with the jurors what parties expect the evidence to show, not to
show the evidence to the jurors before it has been properly tested and thereby taint the jury. This
is improper.

Slides DX28 and DX29 are simply improper argument during opening.

Slide DX35 includes alleged fraud damages and suffers from two defects. First, as the
Court is aware, Defendants never disclosed these alleged damages during the discovery portion
of this case. Accordingly, Defendants can have no reasonable expectation that such evidence
will be admitted when its exclusion is automatic for failure to comply with FED.R.CIv.P.
26(a)/(e) obligations under FED.R.CIv.P. 37. Highlighting the failure to comply, Defendants
indicate a total damage of ~$45,000, including damages related to “Texas taxes.” Defendants
can have no reasonable expectation that evidence allegedly related to “Texas taxes” would be
admitted in this case because “Texas taxes” was not disclosed in Defendant’s Initial Disclosures

(indeed nothing related to alleged fraud was), no expert report related to them was served, and

Page 2 of 4

 
Oo fo JD DH OW BP WH NS —

NO NY NO HP N YN NN WN VN HF KF KF HF FOO EF Ee Eel ll
oN DB UH F&F WD NY | CO BO DB ns HD DH F&F WY NY | OC

 

 

Case 4:18-cv-01044-HSG Document 195 Filed 06/02/19 Page 3 of 3

they were not even mentioned in Defendants’ counterclaim pleading. There is a reason that
FED.R.CIv.P. 26(a)(1)(A)(iii) requires a disclosure of a “computation of damages.” That is so
that the opposing party can take discovery on it and not learn of alleged damages, etc. for the
first time in the pre-trial papers or (as here) in copies of Defendants’ opening slides served the
day before trial. DX35 should be excluded.

Defendant have also identified exhibits TX578, TX579, TX1177, TX1178, and TX1179
as ones they intend to use with Mr. Newton. These documents relate to trademark applications
that are not the subject of this lawsuit and that TechShop abandoned prior to filing the trademark
applications that resulted in registered trademarks in this case. Those trademark applications
covered different classes/fields of use and, as such are both not relevant and likely to result in

confusion and unfair prejudice. Accordingly, those exhibits should be excluded.

Respectfully submitted,

      

James istorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

Page 3 of 4

 
